DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC Paragraph 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-18 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2018/0343653) in view of Zhou (US 2022/0022054).
Regarding claim 1, Guo discloses A method of wireless communication, comprising:
receiving, in a configuration, a slot indication, wherein the slot indication includes directional information indicating spatial directions associated with communications based on the slot (Paragraph 122: In one example, a downlink DCI can 
determining, for a slot indicated and based on the directional information, the spatial direction (Paragraph 124: The UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL_assumption signaled in DCI and then use the calculated_Rx beam to buffer the allocated PDSCH. An example is shown in FIG. 12. Downlink DCI 1210 is used to allocate a PDSCH 1220 in the same slot, slot n. DCI 1210 signals the spatial QCL assumption for PDSCH 1220. The UE can he requested to first decode downlink DCI 1210 and then calculate Rx beam based on the spatial QCL assumption carried in DCI 1210. The UE can be requested to receive the DMRS and data in PDSCH 1220 with the calculated Rx beam. In the example of FIG. 12, downlink DCI 1211 is used to allocate a PDSCH 1221 with cross-slot scheduling method. DCI 1211 is sent in slot m and scheduled PODSCH 1221 of the DCI 1211 is allocated in slot o (o>m). The UE can be requested to first downlink DCI 1211 at slot m. From the information in DCI 1211, the UE can obtain the allocation information of PDSCH 1221 in slot o and the spatial QCL assumption for PDSCH 1221); and
communicating, within the slot and based on the spatial direction, with one or more nodes (Paragraph 120-124).
Guo does not specifically disclose the following limitations found in Zhou: a slot format indication, wherein the slot format indication includes direction information (Zhou, Abstract, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with the teachings of Zhou in order to achieve better noise reduction and lower resource cost (Zhou, Paragraph 7).
Regarding claim 2, Zhou discloses wherein the configuration specifies multiple slot formats defined for each of multiple slot indices, and wherein the configuration specifies, for each of the multiple slot formats, the directional information (Paragraph 32, SFI information carried in the PDCCH may indicate formats of one or more slots on one or more carriers, which is called slot format combination set; Abstract, receiving slot format indication index from a base station in a PDCCH, receiving a number of spatial directions from the base station and receiving multiple indication signals transmitted from the spatial directions from the base station, determining the spatial directions according to the indication signals).
Regarding claim 3, Zhou discloses wherein the directional information includes a directional information index into a list of directional information, and wherein determining the spatial direction is based at least in part on determining the directional information index and the list (Paragraph 32, UE receives slot format combination set and obtains index information [directional information index] which points to a UE-specific table [list], thereby learning which symbols in the slot are uplink, which are downlink and which are flexible; Paragraphs 90-91).
Regarding claim 4, Zhou discloses wherein the configuration specifies the directional information per symbol of a given slot, per slot, or per set of multiple slots (Abstract, receiving 
Regarding claim 5, Zhou discloses wherein the directional information includes at least one of one or more TCI states or SRIs, a SSB index, or a SRS index (Paragraph 47, TCI; Paragraph 53, spatial relation information, SRS index, SSB index).
Regarding claim 6, Zhou discloses wherein determining the directional information is based on whether a symbol indicated by the slot format indication is a downlink symbol or an uplink symbol (Paragraph 32, learning which symbols in the slot are uplink and which symbols are downlink; Paragraphs 90-91, uplink transmission/downlink reception in the spatial direction).
Regarding claim 7, Zhou discloses wherein the directional information includes, for downlink symbols, the one or more TCI states or the SSB index (Paragraph 47, TCI used to indicate characteristics of downlink transmission), and, for uplink symbols, the SRS index or associated downlink beams (Paragraph 53, uplink beam direction to be used by configuring or instructing a spatial relation information, the spatial relation information of a period SRS includes a SRS index, which means the UE sends the SRS through a same spatial transmission filter as sending a reference SRS).
Regarding claim 8, Zhou discloses wherein receiving the configuration comprises receiving at least one of a slot format configuration, which indicates the slot format indication, in RRC signaling, a group control channel or slot configuration indicator in dynamic signaling, DCI, MAC CE 
Regarding claim 9, Zhou discloses determining a type of communications, and wherein communicating, within the slot, based on the spatial direction, and based on the type of communications, with one or more nodes (Refer to rejection of claim 6 in section 8 above, wherein type of communication is represented by uplink/downlink).
Regarding claim 12, Guo discloses A method of wireless communication, comprising:
generating a configuration including a slot indication, wherein the slot indication includes directional information indicating spatial directions associated with communications based on the slot (Abstract: base station generates and UE receives from base station; Paragraph 122: In one example, a downlink DCI can signal the information of Rx beam for the corresponding PDSCH that is scheduled by that downlink DCI. The UE can be requested to first decode one DCI. From the decoded DCI, the UE can obtain the following information: the allocation information of PDSCH: the slot and PRB location, the MCS information; and the spatial QCL assumption [spatial directions] for DMRS antenna ports of this allocated PDSCH);
transmitting the configuration to one or more nodes (Abstract: base station generates and UE receives from base station; Paragraph 124: The UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL_assumption signaled in DCI and then use the calculated_Rx beam to buffer the allocated PDSCH. An example is shown in FIG. 12. Downlink DCI 1210 is used to allocate a PDSCH 1220 in the same slot, slot n. DCI 1210 signals the spatial QCL assumption for PDSCH 1220. The UE can he requested to first decode downlink DCI 1210 and then calculate Rx beam based on the spatial QCL assumption carried in DCI 1210. The UE can be requested to receive the DMRS and data in PDSCH 1220 with the calculated Rx beam. In the example of FIG. 12, and
communicating, with the one or more nodes, wireless communications in a slot based on the directional information in the configuration (Paragraph 120-124).
Guo does not specifically disclose the following limitations found in Zhou: a slot format indication, wherein the slot format indication includes direction information (Zhou, Abstract, receiving slot format indication index from a base station in a PDCCH, receiving a number of spatial directions from the base station and receiving multiple indication signals transmitted from the spatial directions from the base station, determining the spatial directions according to the indication signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with the teachings of Zhou in order to achieve better noise reduction and lower resource cost (Zhou, Paragraph 7).
Regarding claim 13, Zhou discloses wherein generating the configuration comprises specifying multiple slot formats defined for each of multiple slot indices, and specifying, for each of the multiple slot formats, the directional information (Paragraph 32, SFI information carried in the PDCCH may indicate formats of one or more slots on one or more carriers, which is called slot format combination set; Abstract, receiving slot format indication index from a base station in a PDCCH, receiving a number of spatial directions from the base station and receiving 
Regarding claim 14, Zhou discloses wherein the directional information includes a directional information index into a list of directional information, and wherein determining the spatial direction is based at least in part on determining the directional information index and the list (Paragraph 32, UE receives slot format combination set and obtains index information [directional information index] which points to a UE-specific table [list], thereby learning which symbols in the slot are uplink, which are downlink and which are flexible; Paragraphs 90-91).
Regarding claim 15, Zhou discloses wherein the configuration specifies the directional information per symbol of a given slot, per slot, or per set of multiple slots (Abstract, receiving slot format indication index from a base station in a PDCCH, receiving a number of spatial directions from the base station and receiving multiple indication signals transmitted from the spatial directions from the base station, determining the spatial directions according to the indication signals; Also see Paragraph 32).
Regarding claim 16, Zhou discloses wherein the directional information includes at least one of one or more TCI states or SRIs, a SSB index, or a SRS index (Paragraph 47, TCI; Paragraph 53, spatial relation information, SRS index, SSB index).
Regarding claim 17, Zhou discloses wherein the directional information includes, for downlink symbols, the one or more TCI states or the SSB index (Paragraph 47, TCI used to indicate characteristics of downlink transmission), and, for uplink symbols, the SRS index or associated downlink beams (Paragraph 53, uplink beam direction to be used by configuring or instructing a spatial relation information, the spatial relation information of a period SRS 
Regarding claim 18, Zhou discloses wherein transmitting the configuration comprises transmitting at least one of a slot format configuration, which indicates the slot format indication, in RRC signaling, a group control channel or slot configuration indicator in dynamic signaling, DCI, MAC CE (Paragraphs 31, 78, 85, 98, RRC signaling; Paragraphs 32, 64, DCI).
Regarding claims 21-28, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-8 respectively above. Guo additionally discloses an apparatus for wireless communication (Figure 3, UE 116), comprising a transceiver (Figure 3, transceiver 310), a memory configured to store instructions (Figure 3, memory 360), and one or more processors communicative coupled with the transceiver and the memory to perform the functional limitations (Figure 3, processor 340 coupled with transceiver 310 and memory 360).
Regarding claims 29 and 30, the functional limitations are rejected for similar reasons set forth in rejecting claims 12 and 13 respectively above. Guo additionally discloses an apparatus for wireless communication (Figure 2, base station 102), comprising a transceiver (Figure 2 transceiver 210), a memory configured to store instructions (Figure 2, memory 230), and one or more processor communicatively coupled with the transceiver and the memory to perform the functional limitations (Figure 2, processor 225 coupled with transceiver 210 and memory 230).

Allowable Subject Matter
Claims 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 10 and 19 (and further respective dependent claims 11 and 20), the prior art does not teach or adequately suggest receiving/transmitting a different configuration of physical channel and signal resources for measurement and communication, the different configuration including separate directional information associated with the physical channel and signal resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iyer et al. (US 2021/0235491) discuss slot format and spatial direction; Rofougaran et al. (US 2020/0403689) and Subramanian et al. (US 2019/0222449) disclose slot information and beamforming information; Li et al. (US 2018/0368115) disclose slot format information with the direction of resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 9, 2022